Exhibit 10.34

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This FIRST AMENDMENT to EMPLOYMENT AGREEMENT, dated effective as of February 26,
2010 (the “Amendment”), is made by and between by and between Deer Valley
Homebuilders, Inc., an Alabama corporation, whose principal place of business is
located at 205 Carriage Street, Guin Alabama 35563 (the “Company”) and Joel
Stephen Logan, II (the “Employee”), an individual currently residing at the
address set forth on the signature page to this Amendment.

BACKGROUND INFORMATION

Company and Employee entered into an Employment Agreement (the “Employment
Agreement”) on January 18, 2006. The parties now wish to extend the term of
employment and the non-compete period for an additional two (2) years. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

OPERATIVE PROVISIONS

1. Amendment to Section 1. Effective as of the date of this Amendment, Section 1
of the Employment Agreement is amended by deleting Section 1 in its entirety,
and by substituting, in lieu thereof, the following:

“The Company hereby employs Employee and the latter hereby accepts employment by
the Company commencing on January 18, 2006 (the “Commencement Date”) and ending
seven (7) years later on January 18, 2013 (the “Term”).

2. Amendment to Section 5(b). Effective as of the date of this Amendment,
Section 5(b) is amended by deleting Section 5(b) in its entirety and by
substituting, in lieu thereof, the following:

“Non-compete. Employee agrees and covenants that Employee shall not, directly or
indirectly, anywhere within any state in which the Company conducts its business
(the “Restricted Territory”) for a period from the date of this Amendment and
ending on January 18, 2013: (a) form, acquire, finance, assist, support, or
become associated as an employee, agent, partner, shareholder, coventurer or
otherwise, directly or indirectly, with, or engage in, a Competitive Business
(as defined below); (b) for the purpose of conducting or engaging in any
Competitive Business, call upon, solicit, advise or otherwise do, or attempt to
do business with any suppliers, Customers or accounts of the Company or take
away or interfere or attempt to interfere with any customer, trade, business or
patronage of the Company; or (c) interfere with or attempt to interfere with or
hire any officers, employees, representatives or agents of the Company, or any
of the Company’s subsidiaries or Affiliates, or induce or attempt to induce any
of them to leave the



--------------------------------------------------------------------------------

employ of the Company or any of the Company’s subsidiaries or Affiliates, or
violate the terms of their contract with any of them. Employee shall not use or
disclose, after the date hereof, any proprietary information or know-how of the
Company in any Competitive Business.”

3. Ratification of Employment Agreement. The terms and conditions of the
Employment Agreement that have not been modified by this Amendment shall remain
in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
this 26th day of February, 2010.

 

“Company” DEER VALLEY HOMEBUILDERS, INC. By:  

/s/ John Steven Lawler

Name:   Its:  

“Employee”

/s/ Joel Stephen Logan, II

Joel Stephen Logan, II , individually Address:  

 

 

 

 

2